Exhibit 10.55
(BIOGEN IDEC LOGO) [b83162b8316203.gif]
Revised January 6, 2010
Mr. Francesco Granata
Via Serbelloni 8
20122 Milano, Italy
Dear Francesco:
I am pleased to extend you this revised offer of employment to join Biogen Idec
as EVP, Global Commercial Operations. This letter supersedes and replaces our
letter dated December 15, 2009. This position will report to Bob Hamm, Chief
Operating Officer. The position will be initially based at our Cambridge,
Massachusetts facility and is expected to move to our Weston, Massachusetts
facility during 2010.
Base Salary: Your starting bi-weekly salary will be $23,076.93, which is
equivalent to an annual salary of $600,000.18 and which will be paid in
accordance with our standard payroll policies.
One-time Cash Bonus: Upon employment, you will receive $400,000 as a one-time
cash bonus. The bonus will be paid to you within two pay periods after your
start date provided that you sign the enclosed Cash Sign-On Bonus Agreement,
which describes the terms and conditions of the cash sign-on bonus.
Annual Bonus Plan: You will be eligible to participate in the Biogen Idec Annual
Bonus Plan, with a target bonus opportunity of 55% of your annualized base
salary. Based upon your start date, your target bonus amount may be pro-rated.
Eligibility details and other terms of the Plan are included in the current
year’s Plan document, which will be made available upon your employment with the
Company.
Long-Term Incentive: You will be granted Cash-Settled Performance Shares
(CSPS) in connection with the commencement of your employment. The approximate
grant date value of your CSPS award will be $850,000. You will also be granted
Market Stock Units (MSU) in connection with the commencement of your employment.
The approximate grant date value of your MSU award will be $850,000.
Your CSPS and MSU awards will be granted on the later of: (1) the first trading
day of the month following your start date and (2) the date upon which the
Compensation and Management Development Committee (CMDC) determines the
performance metrics, payout curves, calculation of grants and calculation of
results for these awards.
The actual terms of your CSPS and MSU awards will be communicated to you
following the grant date. Your grants will be awarded under the Biogen Idec Inc.
2008 Omnibus Equity Plan. You are considered a “designated employee,” as defined
in the 2008 Omnibus Equity Plan. Our 2008 Omnibus Equity Plan and Prospectus are
available to you on Biogen Idec’s benefits website at www.mybenergy.com. Please
read these documents for information about your LTI grants.
Stock Trading Plan: As an Executive Vice President of the Company, you are
required to enter into a 10b5-1 stock trading plan for all open market trades in
Biogen Idec stock. A 10b5-1 plan allows you to buy or sell Biogen Idec
securities at pre-defined times and/or prices and provides an affirmative
defense against insider trading liability. More information on 10b5-1 trading
plans will be made available upon your employment with the Company.

 



--------------------------------------------------------------------------------



 



Role: As noted above, you will be the Executive Vice President, Global
Commercial Operations reporting to the Chief Operating Officer of the Company.
In addition to your current responsibilities, within eighteen months following
commencement of employment the Company will assign you additional global
responsibilities and you will be made a direct report to the CEO.
Relocation: Biogen Idec will provide relocation benefits to facilitate your move
from New York City to the Boston, Massachusetts area. The relocation benefits
and payments will be provided to you after you sign the enclosed U.S. Domestic
Relocation Policy Acknowledgement and Relocation Repayment Agreement, detailing
the terms and conditions of your relocation benefits. Certain payments and/or
reimbursements from Biogen Idec for relocation and housing will be taxable
income to you and, as such, payroll taxes will be withheld. Payments and
reimbursements will be made in accordance with Biogen Idec’s relocation policy
and the enclosed Addendum to the U.S. Domestic Relocation Policy, to which you
should refer for more details on your relocation benefits.
Employee Benefits: Biogen Idec offers a robust and highly competitive employee
benefits program. As an employee, you will be able to choose from a menu of
options through our flexible benefits program. These benefits include a 401(k)
savings plan; group health care, including medical, dental, prescription drug
and vision coverage; life, dependent life and disability insurance; as well as
flexible spending accounts for eligible medical and dependent care expenses. You
are also entitled to 20 vacation days per year, accrued on a per pay period
basis. Additional benefit offerings include an Employee Stock Purchase Plan
(ESPP) and work/life benefits such as a concierge service and access to
subsidized back-up dependent care. Please visit Biogen Idec’s benefits website
at www.mybenergy.com to familiarize yourself with Biogen Idec’s complete benefit
plan offerings.
Additional Executive Benefits
Supplemental Savings Plan: You will be entitled to participate in Biogen Idec’s
Supplemental Savings Plan (SSP). This plan allows you to make pre-tax deferrals
of up to 80% of your base salary and up to 100% of your Annual Bonus payment and
certain other eligible incentive payments. Your contributions to this plan may
be limited by your contributions towards other plans (e.g., 401(k), ESPP,
medical, etc.). You will be provided with SSP enrollment information upon your
employment with the Company.
Life Insurance: You will be provided life insurance coverage equal to three
times your annual base salary, subject to meeting the medical standards stated
in the group term life insurance policy for U.S. employees. Biogen Idec pays the
premium for this insurance. The IRS requires employers to impute the value of
company-paid life insurance for coverage over $50,000. This imputed income will
be displayed on your pay stub.
Severance: Under certain circumstances, you will be entitled to receive
severance benefits. Your severance benefits are explained in detail in the
attached executive severance document. If your total severance benefits will
trigger 280G excise taxes, you may elect to have Biogen Idec reduce the amount
of your total benefits to an amount which does not trigger any 280G excise tax.
To facilitate your decision, Biogen Idec will estimate at the time of severance
whether any 280G excise tax will be owed on severance and the amount of that
excise tax.
Tax Preparation, Financial and Estate Planning: You are entitled to
reimbursement of up to $7,500 per calendar year (January 1 — December 31) for
expenses incurred due to tax preparation, financial and/or estate planning
services, as well as the purchase of tax preparation and/or financial planning
software. You will be provided with details of this benefit upon your employment
with the Company. Reimbursement must be made no later than the end of the
calendar year following the year in which the expense is incurred, and must be
requested within the deadlines and processes established in the policy.

 



--------------------------------------------------------------------------------



 



You are required to satisfy the following contingencies prior to employment at
Biogen Idec.

  •   Drug Screen: A completed drug-screen test is required before your start of
employment. Please see the enclosed information regarding Biogen Idec’s
Pre-Employment Drug Testing program. Your employment is subject to Biogen Idec
receiving negative results (i.e., no drugs found) from your drug test. If you
have not received confirmation of your test results from Human Resources within
a week prior to your start date, please contact me to confirm your test results
prior to starting.     •   Background Check: Your employment is subject to
satisfactory completion of Biogen Idec’s background check, which includes
verification of employment history, educational and professional licenses,
degrees and/or credentials, a criminal records check, a Social Security Number
search and verification of any other professional qualifications that your
position responsibilities at Biogen Idec may warrant. Completion of your online
Application for Employment authorizes Biogen Idec to conduct these background
checks. To complete your online Application for Employment, please go to
http://biogen.biogenidec.com/candidate/ (use the Application Station Code
BGNDV01). If you have any questions about the background check, please contact
me.     •   Authorization to Work in the United States: The Federal government
requires you to provide proper identification verifying your eligibility to work
in the United States. We will provide assistance to you, including engaging the
services of Fragomen, in obtaining appropriate authorization to work in the
United States, which will be required prior to the commencement of your
employment.     •   Signed Proprietary Agreement: In order to protect Biogen
Idec’s substantial investment in creating and maintaining its confidential and
proprietary information, and to maintain goodwill with our customers, vendors
and other business partners, you will be required to sign our ‘Employee
Proprietary Information and Inventions and Dispute Resolution Agreement’ as a
condition of employment. A copy of the Agreement is enclosed with this letter.
Please sign and return this Agreement with your signed acceptance of our offer.
    •   Non-Competition Agreement: Because you will be in a position of
significance and will have access to highly confidential information, as a
condition of employment at Biogen Idec, you will be required to sign a
non-competition agreement prior to your first day of employment. Please sign and
return the enclosed copy of this agreement with your signed acceptance of our
offer.

Your employment at Biogen Idec is employment at-will. This means that just as
you are free to leave your employment at any time, with or without cause or
notice, Biogen Idec also has the same right to terminate your employment at any
time, with or without cause or notice.
To confirm your acceptance of this offer of employment, please sign and return
this letter and keep the other copy for your records. Review and complete the
enclosed New Employee Checklist with actions required in order to begin your
acceptance process. Your new employee paperwork should be completed within 48
hours of accepting this offer of employment, and a completed drug-screen test is
required before your start of employment. The New Employee Checklist provides
instructions for your first day of employment.

 



--------------------------------------------------------------------------------



 



We are very excited about the prospect of you joining Biogen Idec. We encourage
you to accept this offer of employment by December 24, 2009.
Best regards,
/s/ Craig E. Schneier, Ph.D.
Craig E. Schneier, Ph.D.
EVP, Human Resources, Public Affairs & Communications

cc:   Bob Hamm
Jim Mullen

I accept this offer of employment and acknowledge the contingencies of
employment described above, including the at-will nature of my employment.
ACCEPTED:

         
/s/ Francesco Granata
  1/11/2010   Jan 25th 2010
 
       
Francesco Granata
  Signature Date   Start Date

 